PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  15/692,701
Filing Date: August, 31, 2017
Appellant(s): Ryen William White


__________________
Chen Liang 
For Appellant


EXAMINER'S ANSWER

The present application is being examined under the under the first inventor to file provisions of the AIA .

This is in response to the appeal brief filed 2 May 2022 appealing from the Office action mailed on 29 September 2021.



(1)	Grounds of Rejection to be Reviewed on Appeal

      
            Every ground of rejection set forth in the Office action dated 09/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
.

(2) The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to signal per se.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims recite “computer readable storage device.” However, the specification is silent on any description of “computer readable storage device”. Thus, the broadest reasonable interpretation of the claimed media covers both transitory (i.e. signal) and non-transitory media.  While Applicant’s specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term and therefore do not exclude signals or transmission media which are not statutory embodiments under 35 USC 101 as the computer readable medium claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber).

As to claim 1, Nath teaches a system for recommending a skill to a user, the system comprising: 
at least one processing device ([0150]-[0151], microprocessors and processor); and 
at least one computer readable data storage device storing instructions that, when executed by the at least one processing device ([0154] … computer-executable instructions), cause the system to: 
       train a machine learning model based on invoked skills data comprising a plurality of skills associated with a digital assistant that are invoked by at least one of a user and one or more other users and corresponding context data associated with the at least one of the user and the one or more other users when the plurality of skills are invoked ([0016]…train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks. The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.)); and
       access context data associated with a current context of the user (paragraphs [0004] and [0015]-[0017]…Context-Aware Crowdsourced Task Optimizer…); 
process the context data, by the trained machine learning model, to determine one or more skills, from the plurality of skills associated with the digital assistant, that the user is likely to invoke based on the current context of the user ([0093]…recommending tasks to workers in view of the predictive models associated with each worker), and 2U.S. Patent Application Serial No. 15/692,701 Amendment dated April 28, 2021 Non-final Office Action of February 3, 2021 Atty Docket No.: 14917.3530US01/402841USNP 
present, via the computing device of the user, the one or more of the skills determined by the trained machine learning model as one or more recommendations to the user ([0093]... recommending tasks to workers in view of the predictive models associated with each worker …The output of the task recommendation process includes bundles of tasks that are recommended to particular workers….).
However, Nath fails to explicitly teach:
  detect an indication of a trigger event corresponding to a request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user.
Gruber, in combination with Nath, teaches:
  detect an indication of a trigger event corresponding to a request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user (see paragraphs [0076]…user's personal digital assistant (PDA) may be configured or designed to function as an intelligent automated assistant…; [0146] data-driven triggers…; [0265]…conditions or events which may trigger initiation and/or implementation of one or more different threads or instances…; [0341]-[0343]…the context of possible event trigger 162…, wherein using the broadest reasonable interpretation, Examiner interprets the context of possible event trigger to include “skill associated”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nath to add a trigger event to Nath’s system as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to provide broader functionality to
the user than is achieved by visiting a single site, for instance to produce a product or service or find something to do, as suggested by Gruber ([0129]).

As to claim 3, which incorporates the rejection of claim 1, Nath teaches wherein the system is further operative or configured to collect user data associated with at least one of: an identity of the user; user preferences; and user settings (see paragraph [0072]…request initial worker preferences, profile information, task history, etc., for use in constructing or learning the initial worker model…).  

As to claim 14, Nath teaches a computer-implemented method for recommending a skill to a user, comprising: 
training a machine learning model based on invoked skills data comprising a plurality of skills associated with a digital assistant that are invoked by at least one of a user and one or more other users and corresponding context data associated with the at least one of the user and the one or more other users when the plurality of skills are invoked (paragraph [0016]…train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks. The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.));
accessing context data associated with a current context of the user (paragraphs [0004] and [0015]-[0017]…Context-Aware Crowdsourced Task Optimizer…); 
processing the context data, by the trained machine learning model, to determine one or more skills, from the plurality of skills associated with the digital assistant, that the user is likely to invoke based on the current context of the user ([0093]…recommending tasks to workers in view of the predictive models associated with each worker), and 2U.S. Patent Application Serial No. 15/692,701 Amendment dated April 28, 2021 Non-final Office Action of February 3, 2021 Atty Docket No.: 14917.3530US01/402841USNP 
present, via the computing device of the user, the one or more of the skills determined by the trained machine learning model as one or more recommendations to the user ([0093]... recommending tasks to workers in view of the predictive models associated with each worker …The output of the task recommendation process includes bundles of tasks that are recommended to particular workers….).
However, Nath fails to explicitly teach:7U.S. Patent Application Serial No. 15/692,701 Atty Docket No.: 14917.3530US01/402841USNP 
detecting an indication of a trigger event corresponding to a skill recommendation request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user, wherein the trigger event comprises one or more of: 
an explicit user request; 
an external event; 
an inferred request based on captured user interaction data; and a current context of the user. 
Gruber teaches:
detecting an indication of a trigger event corresponding to a skill recommendation request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user (see paragraphs [0076]…user's personal digital assistant (PDA) may be configured or designed to function as an intelligent automated assistant…; [0146] data-driven triggers…; [0265]…conditions or events which may trigger initiation and/or implementation of one or more different threads or instances…; [0341]-[0343]…the context of possible event trigger 162…, wherein using the broadest reasonable interpretation, Examiner interprets the context of possible event trigger to include “skill associated”), wherein the trigger event comprises one or more of: 
    an explicit user request (paragraphs [0130], [0468] and [0621]…user requests); 
    an external event (paragraph [0013]… external events); 
    an inferred request based on captured user interaction data (paragraphs [0142]…certain inferences may be made about the type of information the user might be interested…; [0216]… inferences made from previous states….; [0372]…; [0963]…).
a current context of the user (see paragraphs [0386]…current context of the dialog, current device application and its current data objects…; [0412]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nath to add an inference to Nath’s system as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to have certain inferences made about the type of information the user might be interested in when at home as opposed to outside the home, as suggested by Gruber (see [0142]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Appel et al. (US 2017/0169532 A1, hereinafter referred to as referred to as Appel).

As to claim 2, which incorporates the rejection of claim 1, Gruber, in combination with Nath, teaches wherein in accessing the context data, the system is operative or configured to receive one or more of: 
attributes of the trigger event (see paragraphs [0337]-[0343]…context of possible event trigger 162 can include information about people, places, times, and other data...).
Appel teaches location information of the computing device of the user (see paragraphs [0016]-[0017]… location estimation system or module 112…information may be obtained smart phones or the like, sensor devices, wearable devices, social media, internal database of entities, and others, for example, as authorized or permitted by the user or appropriate entity. At 206, information from data sources may be obtained...); 
properties and characteristics of the computing device of the user (see paragraphs [0041]…personal computer systems, server computer systems, thin clients, thick clients, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputer systems, mainframe computer systems, and distributed cloud computing environments that include any of the above systems or devices, and the like…); 
user interaction information (see paragraphs [0047]… user to interact with computer system…); and 
user-related data sensed via one or more sensors in association with the computing device of the user, one or more data sources, or one or more servers (see paragraph [0012]… sensors).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add a context recommendation to the combination system of Nath and Gruber as taught by Appel above.  The modification would have been obvious because one of ordinary skill would be motivated to improve the profile and provide more accurate risk estimation and recommendations, as suggested by Appel ([0035]).

 Claims 4, 8-11, 13, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves).

As to claim 4, which incorporates the rejection of claim 1, Nath teaches wherein to train the machine learning model, the system is operative or configured to:    
in addition to the invoked skills data and the corresponding context data, collect user data associated with at least one of the user and the one or more other users (paragraphs [0088] and [0090]… data is collected for each worker...);
apply machine learning, statistical analysis, behavioral analytics, and data mining techniques to the invoked skills data, the corresponding context data, and the user data (paragraphs [0088]…the ContextAware Crowdsourced Task Optimizer uses various machine learning processes (e.g., logistic regression or other processes) to learn a vector of worker characteristics, 8, for each worker or group of workers for use in understanding and modeling the behavior of each worker…).
However, Nath and Gruber fail to explicitly teach:
identify patterns in the corresponding context data and the user data that map context and user data attributes to the invoked plurality of skills, wherein the identified patterns are used to determine the one or more skills that that the user is likely to invoke based on the current context of the user.
Treves, in combination with Nath and Gruber, teaches: 
identify patterns in the corresponding context data and the user data that map context and user data attributes to the invoked plurality of skills, wherein the identified patterns are used to determine the one or more skills that that the user is likely to invoke based on the current context of the user (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add invoked skills to the combination system of Nath and Gruber, as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 8, which incorporates the rejection of claim 1, Nath and Gruber fail to explicitly teach wherein the plurality of skills associated with the digital assistant provide one or more functionalities selected from a group comprising:
functionalities for interacting with the user; functionalities for performing a task; functionalities for providing a service; functionalities for gathering information; and
functionalities for operating the computing device of the user.
However, Treves, in combination with Nath and Gruber, teaches wherein the plurality of skills associated with the digital assistant provide one or more functionalities selected from a group comprising: 
functionalities for interacting with the user (see col. 3, lines 66-67 to col. 4, lines 1-2…
a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items)); 
functionalities for performing a task (see col.1, lines 9-11...support operations…; col. 4, lines 50-52… Web services… network configurations; col. 7, lines 58-67…actually performs five dictionary look-up actions per hundred pages…; col. 8, lines 15-28…a user is asked to rate the overall difficulty of a content item…);   
functionalities for providing a service (see col.1, lines 9-11...provide services to third parties; col. 4, lines 50-52… Web services…; col. 12, lines 10-13…electronic mail, telephonic message (e.g., via short message services), or other electronic message); 
functionalities for gathering information (see col. 7, lines 24-37… the gathered feedback (e .g., as implicitly gathered via monitoring or explicitly provided by a user)…); and 
functionalities for operating a client computing device of the user (see col. 3, lines 66-67 to col. 4, lines 1-25…a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items)).  Such user computing
devices 102 include, but are not limited to, laptops, personal computers, tablet computers, personal digital assistants (PDAs), hybrid PDA/mobile phones, mobile phones, electronic book readers, digital media players…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add skills’ functionalities to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 10, which incorporates the rejection of claim 8, Nath and Gruber fail to explicitly teach wherein the plurality of skills associated with the digital assistant include one or more:
entertainment-related skills; productivity-related skills; finance-related skills; relaxation-related skills; news and information-related skills; smart home-related skills; health and fitness-related skills; music-related skills; food and drink-related skills; education-related skills, and travel-related skills.
However, Treves, in combination with Nath and Gruber, teaches wherein the plurality of skills associated with the digital assistant include one or more: 
entertainment-related skills (see col. 2, lines 1-27…content items, such as electronic books, audiobooks, or videos (e.g., television or movie programs)…); 
productivity-related skills; 
finance-related skills; 
relaxation-related skills; 
news and information-related skills; 
smart home-related skills; 
health and fitness-related skills; 
music-related skills (see col. 1, lines 17-21….songs…); 
food and drink-related skills; 
education-related skills, and travel-related skills (see col. 14, lines 44-48…language skills).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add invoked skills to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 11, which incorporates the rejection of claim 1, Nath and Gruber fail to explicitly teach wherein in presenting, via the computing device of the user, the one or more of the  skills determined by the trained machine learning model as the one or more recommendations to the user, the system is operative to present the one or more of the  skills via at least one of:
a graphical user interface on a display screen associated with the computing device of the user; and 
an audio interface played through a speaker associated with the computing device of the user.  
However, Treves, in combination with Nath and Gruber, teaches wherein in presenting, via the computing device of the user, the one or more of the  skills determined by the trained machine learning model as the one or more recommendations to the user, the system is operative to present the one or more of the  skills via at least one of:
a graphical user interface on a display screen associated with the computing device of the user (col. 1, lines 40-52…user computing devices); and 
an audio interface played through a speaker associated with the computing device of the user (see col. 12, lines 14-27...the user interface 400 presents information regarding an audio content recommended by the skill-based content delivery system 110 based on skill metrics of a user, and enables the user to acquire the recommended content item…).    
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add a graphical user interface to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 13, which incorporates the rejection of claim 1, Nath and Gruber fail to explicitly teach wherein the system if further operative to:
collect recommendation data associated with the one or more of the skills presented as the one or more recommendations to the user; 
collect user interaction data, including which of the one or more of the skills are invoked by the user and which are not; and 
apply machine learning techniques to the recommendation data, the user interaction data, and the current context of the user for learning new patterns and for adjusting existing patterns based on a growing data set.  
However, Treves teaches wherein the system if further operative to: 
collect recommendation data associated with the one or more of the skills presented as the one or more recommendations to the user (see col. 7, lines 24-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
collect user interaction data, including which of the one or more of the skills are invoked by the user and which are not (see col. 7, lines 24-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100…); and 
apply machine learning techniques to the recommendation data, the user interaction data, and the current context of the user for learning new patterns and for adjusting existing patterns based on a growing data set (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add invoked skills to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 15, which incorporates the rejection of claim 14, Nath teaches wherein training the machine learning model comprises: 
in addition to the invoked skills data and the corresponding context data (paragraphs [0004] and [0015]-[0017]…Context-Aware Crowdsourced Task Optimizer…);
collecting user data associated with at least one of the user and the one or more other users (see paragraphs [0090]…data is collected for each worker); and 
applying machine learning, statistical analysis, behavioral analytics, and data mining techniques to the invoked skills data, the corresponding context data, and the user data  (paragraph [0016]…The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.)).  
However, Nath and Gruber fail to explicitly teach:
 identifying patterns in the corresponding context data and the user data that map context and user data attributes to the invoked plurality of skills, wherein the identified patterns are used to determine the one or more skills that that the user is likely to invoke based on the current context of the user.
Treves, in combination with Nath and Gruber, teaches: 
identifying patterns in the corresponding context data and the user data that map context and user data attributes to the invoked plurality of skills (see col. 11, lines 1-5…maintain a pre-determined mapping of skill and difficulty metrics, for use in generating skill-based content recommendations…; col. 15, lines 19-32…maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics…mapping may be partially or wholly pre-defined by an operator of the content recommendation server…), wherein the identified patterns are used to determine the one or more skills that that the user is likely to invoke based on the current context of the user (col. 14, lines 34-48, wherein using the broadest reasonable interprets “user skill metrics of the user” to include the identified patterns). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add invoked skills to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 18, which incorporates the rejection of claim 14, Nath teaches wherein presenting, via the computing device of the user, the one or more of the skills determined by the trained machine learning model as the one or more recommendations to the user comprises one or a combination of: 
presenting the one or more of the skills in a graphical user interface on a display screen associated with the computing device of the user ([0093]... recommending tasks to workers in view of the predictive models associated with each worker …The output of the task recommendation process includes bundles of tasks that are recommended to particular workers….).
However, Nath and Gruber fail to explicitly teach:
presenting the one or more of the skills via an audio interface played through a speaker associated with the computing device of the user.  
 Treves teaches presenting the one or more of the skills via an audio interface played through a speaker associated with the computing device of the user (see col. 12, lines 14-27...the user interface 400 presents information regarding an audio content recommended by the skill-based content delivery system 110 based on skill metrics of a user, and enables the user to acquire the recommended content item…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add a graphical user interface to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).
As to claim 19, which incorporates the rejection of claim 14, Nath and Gruber fail to explicitly teach wherein the system if further operative to:
collect recommendation data associated with the one or more of the skills presented as the one or more recommendations to the user; 
collect user interaction data, including which of the one or more of the skills are invoked by the user and which are not; and 
apply machine learning techniques to the recommendation data, the user interaction data, and the current context of the user for learning new patterns and for adjusting existing patterns based on a growing data set.  
However, Treves teaches wherein the system if further operative to: 
collect recommendation data associated with the one or more of the skills presented as the one or more recommendations to the user (see col. 7, lines 24-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100. In another embodiment, skill metrics may be determined based on user input to the skill-based content recommendation system 100); 
collect user interaction data, including which of the one or more of the skills are invoked by the user and which are not (see col. 7, lines 24-37…the feedback information profile data of the users, such as user locations, ages, genders, languages spoken, primary languages, countries of residence, or previously determined skill metrics; col. 14, lines 34-48…skill metrics may be retrieved from a data store (e.g., the profile data store 116 of FIG. 1), and based on previous interactions of the user with the skill-based content recommendation system 100…); and 
apply machine learning techniques to the recommendation data, the user interaction data, and the current context of the user for learning new patterns and for adjusting existing patterns based on a growing data set (see col. 10 to col. 11, lines 40-67 to lines 1-5…determine a correlation coefficient or cosign similarity of a difficulty metric and skill metric combination…utilize machine learning techniques based on previously collected data to analyze whether a given difficulty metric and skill metric combination is predictive in determining a user's comprehension of a content item…metrics and one or more difficulty metrics are predictive may be conducted asynchronously to the interactions of FIG. 3.  Correlations between skill metrics and difficulty metrics may further be manually defined (e.g., by an operator of the skill-based content delivery system 110). Such manually 65 defined correlations may be utilized in addition to or exclusive of correlations determined by machine-learning techniques…). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add invoked skills to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

As to claim 20, Nath teaches a computer readable storage device including computer readable instructions, which when executed by a processing unit is operative to: 
       train a machine learning model based on invoked skills data comprising a plurality of skills associated with a digital assistant that are invoked by at least one of a user and one or more other users and corresponding context data associated with the at least one of the user and the one or more other users when the plurality of skills are invoked ([0016]…train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks. The machine learning techniques consider each workers history and behavior with respect to task types, task completion rates, contexts such as locations, travel direction, schedule, capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.), capabilities of the workers mobile computing devices or tools (e.g., high resolution still or video cameras, laser rangefinders, microphones, etc.)); and
       access context data associated with a current context of the user (paragraphs [0004] and [0015]-[0017]…Context-Aware Crowdsourced Task Optimizer…); 
process the context data, by the trained machine learning model, to determine one or more skills, from the plurality of skills associated with the digital assistant, that the user is likely to invoke based on the current context of the user ([0093]…recommending tasks to workers in view of the predictive models associated with each worker), and 2U.S. Patent Application Serial No. 15/692,701 Amendment dated April 28, 2021 Non-final Office Action of February 3, 2021 Atty Docket No.: 14917.3530US01/402841USNP 
present, via the computing device of the user, the one or more of the skills determined by the trained machine learning model as one or more recommendations to the user ([0093]... recommending tasks to workers in view of the predictive models associated with each worker …The output of the task recommendation process includes bundles of tasks that are recommended to particular workers….).
However, Nath fails to explicitly teach:
  detect an indication of a trigger event corresponding to a request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user.
Gruber, in combination with Nath, teaches:
  detect an indication of a trigger event corresponding to a request for a skill associated with the digital assistant that is executing at least partially on a computing device of the user (see paragraphs [0076]…user's personal digital assistant (PDA) may be configured or designed to function as an intelligent automated assistant…; [0146] data-driven triggers…; [0265]…conditions or events which may trigger initiation and/or implementation of one or more different threads or instances…; [0341]-[0343]…the context of possible event trigger 162…, wherein using the broadest reasonable interpretation, Examiner interprets the context of possible event trigger to include “skill associated”).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Nath to add a trigger event to Nath’s system as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to provide broader functionality to
the user than is achieved by visiting a single site, for instance to produce a product or service or find something to do, as suggested by Gruber ([0129]).

As to claim 21, which incorporates the rejection of claim 1, Treves teaches wherein the plurality of skills associated with the digital assistant include at least one of: 
skills that are enabled on the computing device of the user (see col. 3, lines 66-67 to col. 4, lines 1-10…. device utilized by a user to interact with the skill-based content delivery system 110 (e.g., to browse for, acquire rights to, or receive content items…personal digital assistants (PDAs), hybrid PDA/mobile phones…); and 
skills that are provided in a skill store accessible via the computing device of the user (col. 3, lines 48-64…acquire access rights to, and receive recommended content items from a skill-based content delivery system 110).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add a graphical user interface to the combination system of Nath and Gruber as taught by Treves above.  The modification would have been obvious because one of ordinary skill would be motivated to enable increased accuracy in recommending content items to users over existing recommendation systems, as suggested by Treves (see col. 3, lines 43-47).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Leidig (US 2006/0136409 A1, hereinafter referred to as referred to as Leidig).

As to claim 12, which incorporates the rejection of claim 1, Gruber teaches the system is operative or configured to receive one of: 
an indication of an external event (see paragraph [0013]… external events); 
an indication of an inferred request based on captured user interaction data (see paragraphs [0142]…certain inferences may be made about the type of information the user might be interested…; [0216]… inferences made from previous states….; [0372]…; [0963]…); and 
an indication of attributes of the current context of the user (col. 5, lines 29-35…profile information within the skill-based content delivery system 110, including payment information, user preferences, information regards access rights to acquire content items, skill assessments, feedback regarding content items…).  
However, Nath and Gruber fail to explicitly teach wherein in detecting the indication of the trigger event corresponding to the request, the system is operative or configured to detect one of: 
an indication of an explicit user request.
Leidig teaches wherein in detecting the indication of the trigger event corresponding to the request (see paragraphs [0026]…Triggered by the help request the identification system 100 identifies the recommender service by the attribute of the current element..; [0027]…identification of the recommender service by the system 100 is triggered after the user has entered an invalid input…; [0030]…the identification of the current element is done for every received context delta but the identification of the recommender service and the identification of the information are done in case the user requests help..; [0044]-[0045]…use a skill database to conduct recommendations…), the system is operative or configured to detect one of: 
an indication of an explicit user request (see paragraphs [0026] and [0033] …user requests).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add a trigger event request to the combination system of Nath and Gruber as taught by Gruber above.  The modification would have been obvious because one of ordinary skill would be motivated to identify information in the knowledge source, as suggested by Leidig ([0026]).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander).







As to claim 5, which incorporates the rejection of claim 4, Nath, Gruber and Treves fail to explicitly teach wherein to train the machine learning model, the system is further operative or configured to:
group the user in a cohort with at least one of the one or more other users based on one or a combination of common characteristics; and identify relationships between the one or the combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills associated with the digital assistant, in particular contexts.
However, Friedlander teaches wherein to train the machine learning model, the system is further operative or configured to: 
group the user in a cohort with at least one of the one or more other users based on one or a combination of common characteristics (paragraphs [0011] and [0078]…cohorts associated with the corresponding datum…; [0084]…cohort is a group of associated individuals or objects. A cohort can be treated as a single entity; thus, central database 400 can effectively find cohorts of interest…); and 
identify relationships between the one or a combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills associated with the digital assistant, in particular contexts (paragraphs [0051]…personal digital assistant (PDA)…; [0117]-[0120]…specific individuals in the cohort or sub-cohorts can be identified and/or searched. A sub-cohort is a cohort; however, a sub-cohort can be said to exist within the domain of a larger cohort. In this example, a sub-cohort could be "all individuals who have a commercial flying license...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath, Gruber and Treves to add cohorts to the combination system of Nath, Gruber and Treves as taught by Friedlander above.  The modification would have been obvious because one of ordinary skill would be motivated to identify behaviors of a member of a cohort, as suggested by Friedlander ([0003]).

As to claim 16, which incorporates the rejection of claim 15, Nath, Gruber and Treves fail to explicitly teach wherein to train the machine learning model, the system is further operative or configured to:
grouping the user in a cohort with at least one of the one or more other users based on one or a combination of common characteristics; and identifying relationships between the one or the combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills associated with the digital assistant, in particular contexts.
However, Friedlander teaches wherein to train the machine learning model, the system is further operative or configured to: 
grouping the user in a cohort with at least one of the one or more other users based on one or a combination of common characteristics (paragraphs [0011] and [0078]…cohorts associated with the corresponding datum…; [0084]…cohort is a group of associated individuals or objects. A cohort can be treated as a single entity; thus, central database 400 can effectively find cohorts of interest…); and 
identifying relationships between the one or the combination of common characteristics of the cohort and behavior of the cohort with respect to invoking skills associated with the digital assistant, in particular contexts (paragraphs [0051]…personal digital assistant (PDA)…; [0117]-[0120]…specific individuals in the cohort or sub-cohorts can be identified and/or searched. A sub-cohort is a cohort; however, a sub-cohort can be said to exist within the domain of a larger cohort. In this example, a sub-cohort could be "all individuals who have a commercial flying license...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath, Gruber and Treves to add cohorts to the combination system of Nath, Gruber and Treves as taught by Friedlander above.  The modification would have been obvious because one of ordinary skill would be motivated to identify behaviors of a member of a cohort, as suggested by Friedlander ([0003]).




Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Treves et al. (US 9,680,945 B1, hereinafter referred to as referred to as Treves), and Friedlander et al. (US 2008/0288430 A1, hereinafter referred to as Friedlander), and Rennison et al. (US 2014/0324721 A1, hereinafter referred to as Rennison).

As to claim 6, which incorporates the rejection of claim 5, Nath, Gruber Treves, and Friedlander fail to explicitly teach wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user, the system is
further operative or configured to rank the two or more skills, wherein in ranking the two or more skills, the system is operative or configured to rank the two or more skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts.
However, Rennison teaches wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user (paragraphs [0028]-[0029]…contextual personalized information retrieval..; [0069]-[0070]… Contextual Search 800…), the system is further operative or configured to rank the two or more skills, wherein in ranking the two or more skills, the system is operative or configured to rank the two or more skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts (paragraph [0152]…The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for example, sorting by weights…; [0155]…A score is then computed 1302 for each of the implied required skills/titles based on the weights of the required skills/titles and the weights of the implied required skills/titles...sorting the implied required skills/titles based on the weighted average of their weights and selecting 1303 those with weights above a threshold…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath, Gruber Treves, and Friedlander to add ranking of skills to the combination system of Nath, Gruber Treves, and Friedlander as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

As to claim 17, which incorporates the rejection of claim 16, Nath, Gruber Treves, and Friedlander fail to explicitly teach wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user, the system is
further operative or configured to rank the two or more skills, wherein in ranking the two or more skills, the system is operative or configured to rank the two or more skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts.
However, Rennison teaches wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user (paragraphs [0028]-[0029]…contextual personalized information retrieval..; [0069]-[0070]… Contextual Search 800…), the system is further operative or configured to rank the two or more skills, wherein in ranking the two or more skills, the system is operative or configured to rank the two or more skills based at least in part on the current context of the user and the behavior of the cohort with respect to invoking skills in similar contexts (paragraph [0152]…The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for example, sorting by weights…; [0155]…A score is then computed 1302 for each of the implied required skills/titles based on the weights of the required skills/titles and the weights of the implied required skills/titles...sorting the implied required skills/titles based on the weighted average of their weights and selecting 1303 those with weights above a threshold…).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath, Gruber Treves, and Friedlander to add ranking of skills to the combination system of Nath, Gruber Treves, and Friedlander as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nath et al. (US 2015/0317582 A1, hereinafter referred to as referred to as Nath), in view of Gruber et al. (US 2012/0016678 A1, hereinafter referred to as referred to as Gruber), and further in view of Rennison et al. (US 2014/0324721 A1, hereinafter referred to as Rennison).

As to claim 7, which incorporates the rejection of claim 1, Nath and Gruber fail to explicitly teach wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user  the system is further operative or configured to rank the two or more skills, wherein in ranking the skills, the system is operative or configured to rank the skills based at least in part on a match between skill metadata and textual features representing aspects of the current context of the user.
However, Rennison teaches wherein, when two or more skills are determined that the user is likely to invoke based on the current context of the user (paragraphs [0028]-[0029]…contextual personalized information retrieval...; [0069]-[0070]… Contextual Search 800…), wherein in ranking the two or more skills, the system is operative or configured to rank the two or more skills based at least in part on a match between skill metadata and textual features representing aspects of the current context of the user (see paragraphs [0148]…The system analyzes 1104 the matching job postings for skills and job titles and scores 1105 the skills and job titles based on relevance. The knowledge base is searched 1106 for courses with matching skills and job titles and the identified courses are presented 1107 to the user…; [0152]…the system assigns 1209 weights to each skill and/or title in the matching set of job requisitions, and selects 1210 skills and/or titles as required skills and/or titles…the required skills and/or titles can be identified by multiplying the number of job requisitions in the matching set that require a given skill by the log inverse frequency of the skill in all jobs (e.g., a TF-IFD) or by performing a Jaccard calculation, as explained in detail above.  The skills and/or job titles with the highest relevance (or frequency) are selected as required skills and/or titles by, for example, sorting by weights...).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Nath and Gruber to add ranking of skills to the combination system of Nath and Gruber as taught by Rennison above.  The modification would have been obvious because one of ordinary skill would be motivated to apply contextual personalized search process, and enhances the interest of the user, as suggested by Rennison ([0029]).

(3)  Response to Arguments

Appellant Arguments filed in the Appeal Brief on 30 March 2022 are not persuasive.	

Appellant argues: 
Below are specific arguments presented in the Brief and examiner’s response:

A. Response to Section 101 Rejection
Argument 
Claim 20 was rejected under 35 U.S.C. § 101 as allegedly being directed to non- patentable subject matter because claim 20 is allegedly being directed to a signal per se. (See, e.g., Office Action, Sept. 29, 2021, pages 2 and 3). In particular, the September 29, 2021, Office Action states that “the specification is silent on any description of "computer readable storage device." Thus, the broadest reasonable interpretation of the claimed media covers both transitory (i.e., signal) and non-transitory media.” /d. (Emphasis added). First, Appellant respectfully submits that the broadest reasonable interpretation of a “computer readable storage device” does not include any transitory media. Secondly, the Specification as filed explicitly describes examples of “computer storage media” include “[t]he system memory 504, the removable storage device 509, and the non-removable storage device 510...” Paragraph [0048] of the Specification explicitly states that “[c]omputer storage media do not include a carrier wave or other propagated data signal.” Id. As such, a “computer readable storage device” as described in the Specification as filed excludes “a carrier wave or other propagated data signal” because a “computer readable storage device” is subspecies of “computer readable media.” Thus, the Section 101 rejection of claim 20 should be reversed.

Examiner’s response:
Examiner respectfully disagrees.  Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims recite "computer readable storage device." However, the specification is silent on any description of "computer readable storage device". Thus, the broadest reasonable interpretation of the claimed media covers both transitory (i.e. signal) and non-transitory media. While Applicant's specification may or may not provide examples of a medium as claimed, such examples do not explicitly define the term and therefore do not exclude signals or transmission media which are not statutory embodiments under 35 USC 101 as the computer readable medium claimed.
The specification describes a "computer storage media", but does not describe “computer readable storage device" as claimed.
According to the current guidance, the claim should not cover any propagation/transitory media. However, the instant claims include medium that could involve propagation media, the claims are being held as non-statutory under 35 USC 101.

B. Response to Section 103 Rejections
Claim 1
Argument 1
Appellant appears to assert that Nath does not teach or suggest predicting a worker based on the context of an entity that requested the task (e.g., a task assignor), but instead based on the context of the worker, which is the target of the request. In other words, claim 1 recites a machine learning model whose input is the context of a user (who requests a skill associated with a digital assistant) and whose output is a skill of a digital assistant predicted based on a training data set having context of the user and invoked skills.

Examiner’s response:
Examiner respectfully disagrees. Nath does teach, in [0015]-[0017], Context-Aware Crowdsourced Task Optimizer uses machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks (or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks.  
Nath does teach predictive models trained with machine learning techniques based on each workers history and behavior with respect to tasks and capabilities or skills of each worker (e.g., professional photographer, foreign language skills, etc.)., (0016}.  
He further teaches an input to the task recommendation process includes workers real-time and historical context information, predictive worker models, and task properties (such as location, budget, deadline, etc.) ([0057] and [0093]).  Using the broadest reasonable interpretation, Examiner interprets the context of the "task assignor" is the "task properties" and the “users” as the “workers.”.
Appellant's assertion that the context must be of "an entity that requested the task" is not required by the claim language.
Therefore, Nath does teach predicting a worker based on context of a user, as required by the claim.
 
Argument 2
Appellant appears to assert that Nath does not teach or suggest, inter alia, “access context data associated with a current context of the user;” “process the context data, by the trained machine learning model, to determine one or more skills ... that the user is likely to invoke based on the current context of the user;” and “present ... the one or more of the skills ... as one or more recommendations to the user.” (Emphasis added). Instead, as discussed above, the accessed context data is the context data of the worker who is to be assigned with performing the task, not context data of the entity who requested the task to be performed.

Examiner’s response:
Examiner respectfully disagrees.  As explained in the office action, Nath does teach
a current context 165 of each worker (e.g.… available computing devices, tools, skill set, etc.) and optional future context 170 of each worker…A context update module 185 is used to evaluate sensor data from workers' devices, and/ or user input to determine and update the current and future worker contexts (165 and 170, respectively) whenever additional worker context information becomes available ([0030]). 
Nath does teach worker's current context is inferred or determined from sensors associated with one or more of the worker's mobile computing devices (e.g., GPS, accelerometers, Wi-Fi, etc.) … ([0044]).
Nath does further teach Context-Aware Crowdsourced Task Optimizer receives inputs including historical, real-time and future context information of multiple workers, and task properties (such as location, payment, deadline, etc.) from one or more task publishers. Given these inputs, the Context-Aware Crowdsourced Task Optimizer outputs recommended assignments of bundles of tasks to active worker ([0057]), and a continuous sensing module that runs on worker's smartphone, or other mobile computing device… ([0062]).
Appellant's assertion that the context must be of "an entity that requested the task" is not required by the claim language.
Using the broadest reasonable interpretation, Examiner interprets the “users” as the “workers.” Therefore, Nath does teach “access context data associated with a current context of the user."

Argument 3
Appellant appears to assert that assuming, for the sake of argument, that Gruber teaches the alleged subject matter, Gruber still does not cure the foregoing deficiencies of Nath. As such, the combination of Nath and Gruber does not support a Section 103 rejection of claim 1. Thus, the Section 103 rejection of claim 1 should be reversed.

Examiner’s response:
Examiner respectfully disagrees.  Nath and Gruber teach all the limitations of claim 1.  Therefore, the 103 rejection of claim 1 is maintained.

Claim 4
Argument 4       
Appellant appears to assert that Nath does not teach or suggest sending an update for inclusion in the “apply machine learning, statistical analysis, behavioral analytics, and data mining techniques to the invoked skills data, the corresponding context data, and the user data.”  Assuming, for the sake of argument, that the workers’ contexts and the tasks correspond to the “context data” and the “skills data” of claim 4, Nath does not teach or suggest applying various machine learning processes on “user data.” Indeed, Nath does not teach or suggest collecting or analyzing any data of the user in Nath, e.g., a task assignor who assigns the tasks to the workers. As such, the Section 103 rejection of claim 4 should be reversed for the reasons discussed above with reference to the Section 103 rejection of claim 16 and the foregoing reasons.

Examiner’s response:
Examiner respectfully disagrees. Nath does teach machine-learning processes to learn statistical or probabilistic worker models that are then used by an optimization process that automatically identifies and recommends bundles of multiple tasks that are compatible with workers' present and future contexts ([0015]).  Nate does teach the use of machine learning to train predictive models that are used to determine which workers are most likely to complete particular tasks ( or bundles of two or more tasks) successfully, and then to assign or recommend tasks and task bundles to workers most likely to complete those tasks ([0016])..
Nath does further teach a worker model generation module 180 (Fig. 1, element 180) that uses any of a wide variety of machine learning techniques to generate machine-learned models for each worker (or worker group) and to update the learned worker models 135 ([0029]).   Nath does teach a current context 165 of each worker (e.g.… available computing devices, tools, skill set, etc.) and optional future context 170 of each worker…A context update module 185 is used to evaluate sensor data from workers' devices, and/ or user input to determine and update the current and future worker contexts (165 and 170, respectively) whenever additional worker context information becomes available ([0030]). 
Nath does teach machine-learned worker models use any of a variety of machine learning processes to automatically model workers' tendencies, preferences towards different types of tasks, completion histories, etc., to construct a machine-learned worker model for each worker ([0067}, and the use of machine-learning processes based on logistic regression to learn individual predictive worker models ([0073]).
Nath does teach collected observations from a particular worker ([0078]-[0080]); “collecting or analyzing any data of the user ([0089]-[0090]). 
Therefore, the 103 rejection of claim 4 is maintained for the reasons discussed above with reference to the Section 103 rejection of claim 16 and the foregoing reasons.

Claim 5
Argument 5
Appellant appears to assert that even assuming, for the sake of argument, that Friedlander teaches the alleged subject matter, one skilled in the art would not arrive at the claimed subject matter by modifying Nath's technique according to Friedlander's teachings. As discussed above with reference to the Section 103 rejection of claim 1, the workers of Nath are not those who issue a request for a skill (or task). Instead, the workers are those who perform the assigned task. As such, even if Nath's technique were modified by Friedlander, the resulting technique would not group "the user [who issued the request] in a cohort," but instead, group the workers [who perform the assigned task] in a cohort. As such, the Section 103 rejection of claim 5 should be reversed for the reasons discussed above with reference to the Section 103 rejection
of claim 1 and the foregoing reasons.

Examiner’s response:
Examiner respectfully disagrees. Friedlander does teach the profile of the person could be considered a cohort.  Cohorts are groups of objects or people that share common characteristics or are otherwise part of a group ([0007] and [0097]).
Friedlander further teaches a cohort can be "all individuals who have received flight instruction." This set of individuals, or cohort, is treated as a single data point during analysis ([0017]); …. personal digital assistant ([0051]).  
Using the broadest reasonable interpretation, Examiner interprets the “users” as the “workers.”
Appellant's assertion that the context must be of "an entity that requested the task" is not required by the claim language.
Friedlander, in combination with Nath, Gruber and Treves, teaches all the limitations of claim 5. Therefore, the 103 rejection of claim 5 is maintained for the reasons discussed above with reference to the Section 103 rejection of claim 1 and the foregoing reasons.

Claim 13
Argument 6
Appellant appears to assert that assuming, for the sake of argument, that Treves' s feedback profile information data corresponds at least in part to the collected recommendation data, Treves's feedback profile information data is not collected "with the one or more of the skills presented as the one or more recommendations to the user," nor does it include "which of the one or more of the skills are invoked by the user and which are not." Therefore, the Section 103 rejection of claim 13 should be reversed for the reasons discussed above with reference to the Section 103 rejection of claim
16 and the foregoing reasons.

Examiner’s response:
Examiner respectfully disagrees. Treves teaches the content recommendation
server 120 generates a skill-based content recommendation for the user based on the skill and difficulty metrics…one or more skill metrics may be mapped to one or more difficulty metrics based on their predictive value (col. 10, lines 31-61).
Treves teaches the interface server 112 may enable user computing devices 102 to maintain profile information within the skill-based content delivery system 110, including payment information, user preferences, information regards access rights to acquire content items, skill assessments, feedback regarding content items, etc. User profile information can be stored within the profile data store 116 (col. 5, lines 28-35) and 
Skill metrics of a user may be stored, for example, within the profile data store 116. Illustratively, skill metrics may be based at least in part on explicit information provided by the user (e.g., a self-ranking, a score on an administered evaluation, etc.), on
implicit information of the user (e.g., based on previous consumption of content items), or a combination thereof (col. 5, lines 51-57).
Treves teaches skill metrics for the assessed users are stored within the profile data store 116. As will be described below, the stored skill and difficulty metrics may thereafter be used by the skill-based content delivery system 110 to provide users with dynamic, multidimensional skill-based recommendations for content items.
Treves further teaches maintain a mapping of one or more skill metrics to one or more corresponding difficulty metrics. In one embodiment, such a mapping may be partially
or wholly pre-defined by an operator of the content recommendation server 114
(col. 15, lines 16-32). 
Treves, in combination with Nath and Gruber, teaches all the limitations of claim 13. Therefore, the 103 rejection of claim 13 is maintained for the reasons discussed above with reference to the Section 103 rejection of claim 16 and the foregoing reasons.

Claims 14 and 20
Argument 7
Appellant appears to assert that Claims 14 and 20 include certain subject matter generally analogous to that of claim 1.
Claims 2, 3, 6-8, 10-12, 15-19, and 21 depend from claim 1, 14, or 20. As discussed above, the combination of Nath and Gruber fails to disclose or suggest several features of claim 1. As a result, the Section 103 rejections of these claims should be reversed for the reasons discussed above with reference to the Section 103 rejection of claim 1 and for the additional features of these dependent claims.

Examiner’s response:
Examiner respectfully disagrees. See responses to arguments for claim 1.
No specific arguments were made for claims 2, 3, 6-8, 10-12, 15-19, and 21 that depend from claim 1, 14, or 20.  As already explained in the Office Action, the combination of Nath and Gruber disclose all the limitations of claim 1.  
Therefore, the 103 rejections of these claims are maintained for the reasons discussed above with reference to the 103 rejection of claim 1 and for the additional features of these dependent claims.













For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

               /ABABACAR SECK/                Examiner, Art Unit 2122                                                                                                                                                                                         

Conferees:
/KAKALI CHAKI/          Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                              

/RYAN M STIGLIC/           Primary Examiner                                                                                                                                                                                             
                                                                                                                                                                                           
                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.